PoEEENBARGER, PRESIDENT,
The opinion prepared by Judge Miller proceeds upon the theory that the boy was either a. trespasser or a mere licensee, to whom the defendant company owed no duty other than that of refraining from willful injury to him. In that view I do not concur. It does not appear that there was a contract between the company and the boy, but the evidence tends to show that the contractual relation between the father and the company extended to the boy, whose service was to be rendered to the company on behalf of the father. If this chd H°t make him an *99employee of the company, bis relation corresponded to tbat of a servant of an independent contractor, to wbom the owner of the premises owes the duty of providing safe premises, but not safe appliances unless he is bound by the contract to furnish them. As the boy was permitted to work in the mine under the father’s contract of employment, he was clearly not a trespasser nor a mere licensee: He was there by the invitation of the company. It owed him at least as high a duty as is due from a proprietor to the servants of an independent contractor. “In most every such case there is the further implication that if the contractor brings third persons, his own employees, his partners or assistants, to assist him in executing the contract, such persons are presumably upon the premises by the invitatioh of the owners, and he owes to them the same measure of care, to the end of promoting their safety, that he owes to the contractor himself,— and this, although no contractual relation exists between the proprietor and them. Therefore, where the owner of a building caused a stage to be erected for use by one who had contracted with him to supply the building with fire extinguishing apparatus, and the staging was constructed in a negligent manner, in consequence of which an employee of the contractor was killed, the owner was liable for the death of the employee, although no contractual relation existed between them.” I Thomp. Com. Neg. s. 979.
The tunnel in which the boy was killed, whether part of the mine or not, was so connected with the employment as to impose upon the company a duty to its employees in respect thereto. It was the only convenient way provided for going to and returning from-the work. It was used for that purpose, whether built for it or not. It does not appear that any of the miners used the path over the hill, and it does appear that the miners generally went to and from work through the tunnel. .It was the usual and ordinary way of ingress and egress. “It is one of the fundamental duties incumbent upon the mine owner to furnish suitable and safe means of ingress and egress for those whom he has employed to labor in his mine.” White on Mines and Mining.Remedies, s. 395. A manufacturing company is liable to an employee for injuries sustained by reason of a defective stairway or approach to the building in which he works. Fitzgerald v. Paper Co., 155 Mass. 155, In that case, Knowlton, Judge, *100speaking of tbe defendant corporation, said: “It was its dnty to provide on its premises a reasonably safe passage way for the nse of its employees in going to and from their work.” Persons who go upon the premises of another as invited guests, or upon business with, or to- perforar a service for, him, as in the cases of patrons of a store or custom mill, passengers of a railroad company, and laborers and servants of an independent contractor, may hold the owner to the duty of such reasonable care; but persons who go upon the premises of another for their own pleasure, without invitation, or upon business of their own, in which the owner is not concerned or has no interest whatever, are mere licensees, ■ if the owner knows of, and acquiesces in, such use. Otherwise they are trespassers.
I concur in the decision, however. The facts bring the case within the doctrine, Volenti non -fit injuria. The deceased knew the dangerous character of the place. He was of sufficient age and intelligence to comprehend the danger, for it was so apparent as to leave no room for doubt. He assumed not only the risk "incident to tire employment, but also the risk attendant upon the particular journey through that dark tunnel in which he knew the motor ran. The doctrine applies to minors as well as adults, if it be shown that he knew the danger. “This principle has been applied in favor of the master in cases where the injury was caused by the negligence of a fellow servant; by permanent; visible conditions of the plant; by the common operations incident to the performance of his duties; by a defect in an appliance, where the existence of that defect does not imply negligence on the master’s part.” Labait on Master and Servant, s. 291. This author says the rule above stated differs from the corresponding rule applicable to an adult in one important respect, but does not state-any other, although he discusses the question at considerable length, referring to many authorities. The point of difference is thus stated: “In the case of an adult the servant’s liability to recover for injuries resulting from ordinary risks is declared in terms which are indicative of tire fact that his comprehension of those risks is presumed in the absence of evidence which justifies the opposite conclusion. In the case of a minor, on the other hand, the defense of an assumption of ordinary risks is viewed as one which is merely conditional upon the production of specific and positive evidence *101going to show that the risk in question was, as a matter of fact, comprehended. In short, where a minor is concerned, ordinary risks are, for evidential purposes, always treated at the ontset of the inquiry as extraordinary, and the bnrden-of establishing the servant’s comprehension of the particular risk is cast upon the employer.”
The plaintiff shows by his own case that the deceased had for six days been passing through this dark tunnel and that he was a boy of more than ordinary intelligence. He must have known that it was dark and dangerous, and, on leaving his father, he was instructed to be careful. In the absence of proof by the plaintiff of the facts prechiding recovery, the defendant would be compelled to show them, if it would defeat recovery, but they appear here as a part of the plaintiffs own case.
Judges DeNT and MoWiiorter concur in the views herein expressed.